Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 09, 2021

The Court of Appeals hereby passes the following order:

A22A0243. DARDEN v. PROGRESSIVE MOUNTAIN INSURANCE
    COMPANY et al.

      The parties in the above-styled case have filed a “Consent Motion to Extend
the Period of Time for Briefing,” informing this Court that although the appellant
designated the portions of the record to be submitted on appeal, some pages have
been omitted. The parties also assert that they are in the process of obtaining the
transcript of the hearing below to supplement the record on appeal.
      It appearing that the record is incomplete, we remand this case to the trial court
for completion of the record. Appellant may file a new notice of appeal within 30
days of the completion of the record.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/09/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.